Title: To George Washington from Robert Townsend Hooe, 18 July 1784
From: Hooe, Robert Townsend
To: Washington, George



Sir—
Alexa[ndria, Va., 18 July 1784]

I am to acknowledge the honor of your letter of this day, and let me assure you that I will do every thing in my power to procure such a Spanish Jack as you describe —Mr Harrison will with pleasure receive and execute the order and all will be done in that fair open and honorable manner you direct.
I could wish you had communicated your desire a few days Sooner that I might have given directions by one of our own Vessels—but we have a Ship lading flour at Balto. that I hope will Sail in a few days, and by her I will give the necessary orders. I have the honor to be sir Your most Aff. Hble servt

R. Td Hooe

